PER CURIAM:
W. Thomas Hudson, appointed counsel for Jahques Rogers in this direct criminal appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Rogers filed a response, in which he states that Hudson has provided ineffective assistance of counsel.
Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. We do not consider Rogers’s allegations of ineffective assistance of counsel because the record is not sufficiently developed for review. See United States v. Puentes-Hurtado, 794 F.3d 1278, 1285 (11th Cir. 2015). He is free to raise these, allegations on collateral review in a motion to vacate under 28 U.S.C. § 2255.See id.
Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Rogers’s conviction and sentence are AFFIRMED.